IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00279-CV

MELISSA BENNER,
AS ADMINISTRATOR OF THE ESTATE
OF RUTH MARIE WARREN,
                                                           Appellants
v.

KRYSTAL S. ARMSTRONG
AND JEFFERY LEE ARMSTRONG,
                                                           Appellees



                          From the 414th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-3621-5


             ORDEROF REFERRAL TO MEDIATION


     The Legislature has provided for the resolution of disputes through alternative

dispute resolution (ADR) procedures. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.001-

154.073 (West 2011). The policy behind ADR is stated in the statute: “It is the policy of

this state to encourage the peaceable resolution of disputes … and the early settlement

of pending litigation through voluntary settlement procedures.” Id. § 154.002.
Mediation is a form of ADR. Mediation is a mandatory but non-binding settlement

conference, conducted with the assistance of a mediator.            Mediation is private,

confidential, and privileged.

       We find that this appeal is appropriate for mediation. See id. § 154.021(a). The

parties are ordered to confer and attempt to agree upon a mediator. Accordingly, we

refer this appeal to mediation.

    Within twenty-eight days after the date of this Order, Justin Anderson is ordered to

file a notice with the Clerk of this Court which either identifies the agreed-upon

mediator or states that the parties are unable to agree upon a mediator. If the notice

states that the parties are unable to agree upon a mediator, this Court will assign a

mediator.

       Mediation must occur within sixty days after the date of this order; however, it is

left to the parties and the mediator to agree on the location of the mediation.

       No less than seven calendar days before the first scheduled mediation session,

each party must provide the mediator and all other parties with an information sheet

setting forth the party’s positions about the issues that need to be resolved. At or before

the first session, all parties must produce all information necessary for the mediator to

understand the issues presented. The mediator may require any party to supplement

the information required by this Order.

       Named parties must be present during the entire mediation process.


Benner v. Armstrong                                                                  Page 2
       Immediately after mediation, the mediator must advise this Court, in writing,

only that the case did or did not settle and the amount of the mediator’s fee paid by

each party. The mediator’s fees will be taxed as costs. Unless the mediator agrees to

mediate without fee, the mediator must negotiate a reasonable fee with the parties, and

the parties must each pay one-half of the agreed-upon fee directly to the mediator.

       Failure or refusal to attend the mediation as scheduled may result in the

imposition of sanctions, as permitted by law.

    Any objection to this Order must be filed with this Court and served upon all

parties within twenty days after the date of this Order, or it is waived.

    We refer this appeal to mediation.

    The appeal and all appellate deadlines are suspended as of the date of this Order.

The suspension of the appeal is automatically lifted when the mediator’s report to the

Court is received. If the matter is not resolved at mediation, any deadline that began to

run and had not expired by the date of this Order will begin anew as of the date the

mediator’s report to the Court is received. Any document filed by a party after the date

of this Order and prior to the filing of the mediator’s report will be deemed filed on the

same day, but after, the mediator’s report is received.




                                              PER CURIAM




Benner v. Armstrong                                                                   Page 3
Before Chief Justice Gray,
    Justice Davis, and
    Justice Neill
Order issued and filed April 15, 2020
[RWR]




Benner v. Armstrong                     Page 4